Case 8:20-cv-01587-MSS-TGW Document 37 Filed 09/21/20 Page 1 of 4 PagelD 229

i. ey
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA |
TAMPA DIVISION
JAMES NATHANIEL DOUSE,
Plaintiff, Pro Se (Esq. Pending)
Vs. Case No: 8:20-cv-1587-T-35TGW

NEAL COMMUNITIES OF SOUTHWEST FLORIDA, INC.
Defendant.

Nem Nee Nee Nee eee eee”

 

NOTICE TO THE CLERK and NOTICE TO THE COURT

“Plaintiffs’ Address Change and 6 Circuit Court of Appeals Ruling” for case
no. 20-5917

 

 

1.
A). Plaintiff, James Nathaniel Douse, hereby gives proper Notice to
the Clerk of Court of its New Mailing Address for this Case. Plaintiff is
NOW a resident of Florida as of September 8, 2020 and lives in this

Judicial District. 1767 Lakewood Ranch Blvd.
Unit 375
Bradenton, Florida 34211
Manatee County, Florida.
Case 8:20-cv-01587-MSS-TGW Document 37 Filed 09/21/20 Page 2 of 4 PagelD 230

JAMES NATHANIEL DOUSE Vs. NEAL COMMUNITIES OF SOUTHWEST FLORIDA, INC.
No: 8:20-cv-1587-T-35TGW

3.
CERTIFICATE OF SERVICE
I hereby certify that on September 21, 2020, I cause the foregoing Papers to be

served to the Party below via United States Postal Certified Mail addressed to:

Matthew E. Vogler, Esq.
600 Superior Avenue East,
Suite 1300

Cleveland, Ohio 44114
Counsel for Defendant

James E. Schier

Registered Agent

Canoe Creek Investment, LLC
5800 Lakewood Ranch Blvd
Sarasota, FL. 34240

Dnt) of JA

September 21, 2020 AIMIES NATHANIEL DOUSE, Pro Se
TAIES NATE
1767 Lakewood Ranch Blvd.
Unit 375
Bradenton, Florida 34211

 
Case 8:20-cv-01587-MSS-TGW_ Document 37 Filed 09/21/20 Page 3 of 4 PagelD 231

 

 

Case: 20-5917 Document: 3-1 Filed: 09/18/2020 Page: 1 (1 of 2)
No. 20-5917
FILED
UNITED STATES COURT OF APPEALS Sep 18, 2020
FOR THE SIXTH CIRCUIT DEBORAH S. HUNT, Clerk

JAMES NATHANIEL DOUSE, )
)
Plaintiff-Appellant, )
)

v. ) ORDER
)
NEAL COMMUNITIES OF SOUTHWEST )
FLORIDA, INC., )
)
Defendant-Appellee. )
)

Before: STRANCH, THAPAR, and READLER Circuit Judges.

This matter is before the court upon initial consideration of our jurisdiction.

James Nathaniel Douse filed this civil action in the Middle District of Tennessee, but it
involves events that occurred in Florida. The district court transferred the case to a federal district
court in Florida. This appeal followed.

An order transferring an action from one district court to another is not a final or appealable
order. Miller v. Toyota Motor Corp., 554 F.3d 653, 655 (6th Cir. 2009); Lemon v. Druffel, 253
F.2d 680, 683 (6th Cir. 1958). Therefore, we do not have jurisdiction. See 28 U.S.C. § 1291.

For the foregoing reason, we DISMISS appeal No. 20-5917.

ENTERED BY ORDER OF THE COURT

Mh Add

Deborah S. Hunt, Clerk
Case 8:20-cv-01587-MSS-TGW Document 37 Filed 09/21/20 Page 4 of 4 PagelD 232
Case: 20-5917 Document: 3-2 Filed: 09/18/2020 Page: 1 (2 of 2)

UNITED STATES COURT OF APPEALS

FOR THE SIXTH CIRCUIT
100 EAST FIFTH STREET, ROOM 540
Deborah S. Hunt POTTER STEWART U.S. COURTHOUSE Tel. (513) 564-7000
Clerk CINCINNATI, OHIO 45202-3988 www.ca6.uscourts. gov

Filed: September 18, 2020

James Nathaniel Douse
718 Thompson Lane
Unit 124 Building 108
Nashville, TN 37204

Re: Case No. 20-5917, James Douse v. Neal Communities of Southwest
Originating Case No. : 3:20-cv-00277

Dear Mr. Douse,

The Court issued the enclosed Order today in this case.

Sincerely yours,

s/Jill E Colyer
Case Manager
Direct Dial No. 513-564-7024

cc: Mr. Kirk L. Davies
Mr. Van Irion
Mr. Matthew Vogler

Enclosure

No mandate to issue
